George Tindall Carpenter was Attached to Answer Giles Loane Master of the ship Ludlow of a plea that he do render him two hundred pounds Current mony of the Province aforesaid which to him he owes and unjustly de-taines and Whereupon the said Giles Loane by George Rodd his Attorney Saith that Whereas the aforesaid George the two and twentieth day of September in the thirteenth yeare of her Majesties reign Annoque Dom 1714 at Charles Towne in the Province aforesaid and within the Jurisdiction of this Court by his certaine writing Obligatory sealed with the seale of the said George did acknowledge himselfe to be held and firmly bound to the said Giles in the aforesaid sume of two hundred pounds to be paid to the said Giles when he should be thereunto required Yet the aforesaid George Tindall (tho Often requested) the aforesaid sume of two hundred pounds to him the said Giles hath not paid but the same to him to render hath refused and doth still refuse to the dammage of the said Giles of ten pounds. And thereupon he brings his suit etca And brings here into Court the writing Obligatorie aforesaid which the debt aforesaid doth Testifie in form aforesaid whose date is the day and yeare etca.
*98[On a printed form is the bond for £200, from George Tindell to Giles Loane, September 22, 1714; the condition being that Tindall should abide by and perform the arbitrament of the Honorable Robert Daniell concerning a certain action then depending in the Court of Common Pleas. Signed by George Tindall in the presence of J. Robinson and Geo. Evans.
Enclosed is the plea of Tindall by his attorney, which “prayes Oyer of the writing obligatory” and that the action should not be maintained because Daniell, after the making of the writing obligatory and before September 23, “did not Make any award arbitrament”. Signed by J. Robinson. No date.
.Also enclosed is a warrant filed October 2, 1714, to attach the goods and chattels of George Tindall, so as to compelí him to appear at court to answer a plea of debt, dated October 6, 17x4, “Witness our Judge at Charles Town”, signed “Robt Daniell J”; and on the same sheet a warrant to attach the body of George Tindall, dated October 6, sigxxed “Robt Daniell J”, and endorsed: “Cepi Corpus the second Day of October X7X4 per Joseph Holbeatch Provost marshall Att November Court X714 Stopped by an Injunction No. 943. Rodd. X714”]